       Case: 1:20-cv-00769-JRK Doc #: 19 Filed: 03/31/21 1 of 2. PageID #: 678




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


PATRICIA MERRELL,                                             CASE NO. 1:20 CV 769

        Plaintiff,

        v.                                                    JUDGE JAMES R. KNEPP II

COMMISSIONER OF SOCIAL SECURITY,
                                                              MEMORANDUM OPINION AND
        Defendant.                                            ORDER



        Plaintiff Patricia Merrell seeks judicial review of an adverse social security decision under

42 U.S.C. § 405(g). This case was referred to Magistrate Judge Thomas M. Parker for a Report

and Recommendation (“R&R”) under Local Civil Rule 72.2(b)(2). Judge Parker recommends this

Court overrule Plaintiff’s assertions of error and affirm the Commissioner’s final decision. (Doc.

18).

        Under the relevant statute:

        Within fourteen days of being served with a copy [of a Magistrate Judge’s R&R],
        any party may serve and file written objections to such proposed findings and
        recommendations as provided by rules of court. A judge of the court shall make a
        de novo determination of those portions of the report or specified proposed findings
        or recommendations to which objection is made.

28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(2). The failure to file timely written

objections to a Magistrate Judge’s R&R constitutes a waiver of de novo review by the district court

of any issues covered in the R&R. Thomas v. Arn, 728 F.2d 813, 814-15 (6th Cir. 1984); United

States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        In this case, the fourteen day time period has passed and no objections have been filed.
     Case: 1:20-cv-00769-JRK Doc #: 19 Filed: 03/31/21 2 of 2. PageID #: 679




       Despite the lack of objections, the Court has reviewed Judge Parker’s R&R, and agrees

with the findings and recommendation therein. Therefore, the Court ADOPTS Judge Parker’s

R&R (Doc. 18) as the Order of this Court and AFFIRMS the Commissioner’s final decision.

       IT IS SO ORDERED.



                                                 s/ James R. Knepp II
                                                 UNITED STATES DISTRICT JUDGE




                                             2
